DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions 

2.  Applicant’s election of the species for initial consideration set forth as follows: 
    A) the capture reagent is an active form of plasma kallikrein (pKal) or C1-INH
    B) hereditary angioedema (HAE) as the pKal-mediated disorder
    C) DX-2930 as the therapeutic agent
    D) the methods does NOT further required evaluation the effectiveness of the therapeutic 
         agent based on the level of C1-INH
    E) the subject is resistant to anti-histamine therapy and
    F) the subject has a symptom of the pKal-mediated disorder, the wherein the symptom is  
         edema   
         in the Reply to Species Election Requirement, filed 12/27/2021, is acknowledged.

     Applicant election of species is acknowledged.
  
     Upon consideration of the priority USSN 14/761,671, now U.S. Patent No. 10,690,670, and current search for prior art, where the claims appear to be free of the prior art,
     all pending claims 40-59 are under consideration.
    
     Claims 1-39 have been canceled previously.

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  
      Appropriate corrections are required

4.  It is noted that the Statement Filed Pursuant to the Duty of Disclosure Under 37 CFR §§ 1.56, 1.97 and 1.98, filed 09/04/2020, calling attention to search reports and other communications.

    Applicant’s remarks in the Information Disclosure Statement that the examiner should consider completely the cited information along with any other information.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as other information not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the cited information along with any other information. 

   Applicant is requesting the examiner to review all art of record, Office Actions , etc.

   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawing in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

5.  35 U.S.C. 101 reads as follows:
     Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

     Claims 40-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

     For example, see claim 40

     40. A method of treating a subject having a plasma kallikrein (pKal)-mediated disorder, the method comprising:   
           (i) contacting a sample obtained from the subject containing plasma protease C1 inhibitor (C1-INH) with a 
                capture reagent; wherein the capture reagent comprises: 
                a) an active form of Factor XII, or a C1-INH binding fragment thereof, 
                b) an active form of pKal, or a C1-INH binding fragment thereof, or 
                c) a combination of a) and b); 
           (ii) measuring a level of the C 1-INH in the sample that binds to the capture reagent, 
          (iii) identifying the subject as being at risk for or having a pKal-mediated disorder, wherein the level of the 
                 C1-INH obtained in step (i) being reduced relative to the level of the C1-INH in a healthy subject is                    
                 indicative of risk or occurrence of the pKal-mediated disorder; and 
          (iv) administering to the subject identified in step (iii) an effective amount of a therapeutic agent.

     Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.

Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.

     Step 1, drawn to a method (a methods of treatment).

     Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature / natural phenomenon. 

     In particular, step (iii) is a mental step of identifying a risk or having a pKal-mediated disorder a subject a process that can be done solely by mental processes.
     Further, the step describes the law of nature, namely that when C1-INH is decreased, it is indicative of the subject has risk or occurrence of the disorder

      Regarding Step 2A prong 2 – is not integrated into a practical application, 
    
      Step IV is a step which requires administering a “therapeutic agent”.
      However, the therapeutic agent is not related to the disorder (disease or condition) diagnosed.
      For example, the claims are broad enough to encompass encompasses administering therapeutic agents totally unrelated to pKal-mediated disorders.
      For example, the therapeutic agents could be anti-fungal creams, aspirin, chemotherapy or an antibiotic, etc.
 
     Regarding claim 40, claim 40 does NOT integrate into a practical application.

     Regarding claims 51-52, claims 51-52 are eligible at Step 2A prong 2.
     Here, the claims recite specific agents or at least specific class of agents that are related to the disorder diagnosed.

      Regarding Step 2B, the additional steps are contacting with certain capture reagents, measuring C1-INH and administering therapeutic agents.
   
      Capture reagents are known for their use in assays, including capture reagents immobilized on a substrate and which is measured (e.g., ELISA) (e.g., plasma protease C1 inhibitor that binds the capture reagent and compared to reference value)
      In turn, the contacting, measuring and identifying steps do not add significantly more

       The claims recite a correlation for identifying a subject at risk for or have a pKal-mediated disorder and then administering an effective amount of a therapeutic agent.
    
     As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  

    The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.


    
     Neither the specification nor the claims set forth a limiting definition for “identifying” and the claims do not set forth sufficiently how “identifying” is accomplished. 
   
     The broadest reasonable interpretation of the “identifying” step is that this step may be accomplished mentally by critical thinking processes. 
     The “identifying” be also accomplished verbally. Such mental processes and verbal communication are abstract, having no particular concrete or tangible form. 

     The claims also recites the steps of “measuring the level of” and “identifying”.

      Neither the specification nor the claims set forth a limiting definition for “identifying” and the claims do not set forth how “identifying” are accomplished. 
      As broadly recited, the “identifying” step(s) may be accomplished mentally. 
      For instance, one may read information in a report or database regarding the level of C1-INH in a sample and then mentally compare this level of C1-INH in a sample obtained from the subject containing plasma protease C1 inhibitor with a capture reagent to a level of C1-INH in a healthy subject. 
      Thus, the “identifying” step(s) encompass only an abstract idea / process.

     Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
      We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). 
      The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).

    Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).


    Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.

     Herein, the claims do not integrate the recited judicial exceptions into a practical application of the exception(s). 
     For example, the claims do not practically apply the recited law of nature / natural phenomenon by including a step of administering a particular therapeutic agent to treat the subject with having a pKal-mediated disorder with an effective amount a therapeutic agent.

      Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 

    Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims do not require performing any specific, non-conventional transformative active process steps. 

    The claims encompass performing any type of method contacting a sample, measuring a level of C1-INH in the sample to identify a subject at risk for or having a pKal-mediated disorder. 

     However, methods for determining C1-INH levels were well-known, routine and conventional in the prior art. 
    To any extent that the claim intend to encompass active, laboratory processes for determining the level of C1-INH, methods for determining the level of  C1-INH   in a sample were also well-known, routine and conventional in the prior art. 

     For example, see 22-34, particularly pages 22-23 of the specification as follows.
     See Assay Methods and Kits for Measuring C1-INH based on Inhibition of PKal and/or FXII (e.g., see pages 22-34, including the citations above / here / above

Assay Methods and Kits for Measuring C1-INH based on Inhibition of PKal and/or FXII 

     Provided herein are methods and kits for measuring the level of functional C1-INH based on the ability of Cl-INH to bind to. and inhibit active kallikrein and/or active FXII. Such a method may be carried out by contacting a sample containing C1-INH with a capture reagent as described wherein, and measuring the level of the Cl-INH in the same that binds the capture reagent. In some embodiments, the level of total C1-INH (e.g. the level of C1-INH protein in a sample, independent of whether the C1-INH binds to a capture reagent as described-herein) is also measured. Plasma protease Cl. inhibitor (Cl-INH) generally plays an important role in regulating complement activation (e.g., inhibition of C1r and Cls proteases in the C1 complex), blood coagulation, fibrinolysis, and generation of kinins. C1-INH binds to and inhibits Factor XIIa, Factor XIIf, and kallikrein. Cl-INH is a member of the serpin superfamily of proteins and has a 2 domain structures. The C-terminal serpin domain of C1-INH provides the proteins’s inhibitory activity
      See pages 22-23

Assay Format: 

    The assay methods described herein permit evaluation (e.g., measurement) of the level CI-INH that binds to a capture reagent as described herein. 'The level (e.g., the amount) of Cl-INH that binds to the capture reagent can be measured using assays described herein and/or assays known in the art. Assays that dan be used for assessing levels of C1-INH that bind to the capture reagent include, but not limited to, immunoassays such as Western blots, enzyme linked immunosorbent assays (ELISAs) (e.g., sandwich ELISAs), radioimmunoassays, electrochemiluminescence-based detection. assays, and related techniques. Methods for performing these exemplary assays are known in the art and commercially available (see, e.g., Current Protocols in Molecular Biology, Current edition, 23 Wiley Online Library). In some embodiments, the level of C1-INH that binds to the capture reagent is determined using an ELISA. .ELISAs are known in the art (see, e.g., Crowther, John  R (2009). "The. ELISA Guidebook." ed. Humana Press and Lequin R (2005). "Enzyme immunoassay,(EIA)/enzyme-linked immunosorbent assay (ELISA)". Clin. Chem..51 (12): (2415-8) and exemplary ELISAs are described herein. Kits for performing ELISAs are also. known in the art and commercially available (see, e.g., ELISA kits from Life Technologies and BD Biosciences.
    See page 23

     Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – e.g., the URI gene - does not add an inventive concept to the recited judicial exceptions since it was routine and conventional at the time the invention was made to use reagents that will detect particular targets.
     See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”

     Further, the steps of contacting a sample, measuring a level of C1-INH in a sample constitutes a data gathering step required to apply the law of nature / natural phenomenon.

      In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 

     This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. 

    The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

     For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.





    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    A)  Claims 40-58 are indefinite in that the body of claim 40 “identify the subject as being at risk for or having a pKal-mediated disorder”, where the preamble is limited to treating a subject having a pKal-mediated disorder.
     It is ambiguous as to what subjects are encompassed by the claims.
     For example, the preamble suggests that it is limited to subjects having the disorder,
          while the body of the claims indicates that is encompasses subjects at risk of the disorder
      In turn, it is unclear whether a subject at risk of, but not having yet disorder is encompassed 
           by the claim.
          
     B) Claims 40-48 and 51-59 are indefinite in the recitation of “a pKal-mediated disorder” because the metes and bounds of such disorders are ambiguous and ill-defined.

      While the specification discloses “a pKal-mediated disorder” in the specification, including its relationship to the level of C1-INH,
      there is no clear definition or parameters that define or set the metes and bounds of “a pKal- mediated disorder”.

      Given the breadth of disorders recited in claim 49 and disclosed on pages 2 4-7, 37 and 38 of the specification;
       the ordinary artisan would not classify these diseases mediated by pKal.
  
      A pKal-mediated disease does not appear to a standard to the ordinary artisan.

     While pKal may be associated with these disorders,
     the aspects of a disease that form the core of pathological process(es) are its cause (etiology), the mechanism(s) of its development (pathogenesis), the structural alterations induce in the cells and organs of the body (morphologic changes) and the functional consequences of morphologic changes are involved.



     A disease is a condition in which the presence of an abnormality of the body causes a loss of normal health (disease). The mere presence of an abnormality is insufficient to imply the presence of disease unless it is accompanied by ill health, although it may denote an early stage in the development of a disease. The word disease is, therefore, synonymous with ill health and illness.
    Each separately named disease is characterized by a distinct set of features (cause, signs and symptoms, morphological and functional changes, etc.). Many diseases share common features and thereby are grouped together in disease classification systems.

    The abnormalities causing diseases may be structural or functional, or both. In many instances the abnormalities are obvious and well characterized; in other instances the patient may be profoundly unwell but the nature of the abnormality is less well defined 

     A disorder could be defined as a set of problems, which result in causing significant difficulty, distress, impairment and/or suffering in a person's daily life there a number of factors, molecules, tissues, etc. that would result in initiating and playing various roles in the disorders other than a pKal.
    With respect to “a pKal-mediated disease” and “identifying the subject as being at risk for or having a pKal-mediated disorder if the level of C1-INH that binds the capture regent in the sample is reduced as compared to a reference value”,
     it is not clear what are the parameters that sets forth the metes and bounds of these limitations.

      Several variables are used in evaluating the assessment of risk or indicating that a subject is in need of treatment, including comparisons to increased / decreased levels compared to a control levels as well as threshold values.
     These variables include specificity and sensitivity and positive and negative predictive values.  
     The sensitivity of an assay reflects the fraction of those subjects with a specific risk that the assay correctly identifies as positive.  
    The specificity of an assay reflects the fraction of those subjects without the risk that the assay correctly identifies as negative. 
     The positive predictive value refers to the probability that an individual with a positive test result has the risk.  
    The negative predictive value refers to the probability that an individual with a negative test result does not have the risk.
    There is an inverse relationship between the sensitivity and specificity, which is related to the assigned cutoff value (control levels, threshold values, assessment and stratification of subjects) that is used for a particular test to segregate populations at risk from those with no risk.



      Further, the recitation of “a pKal-mediated disorder” are not necessarily defined by the claims and the specification does not provide a standard for ascertaining the requisite degree.
      In turn, ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

     For example, the skilled artisan would not classify diseases / disorders such as hereditary angioedema, rheumatoid arthritis, Crohn’s disease Alzheimer’s disease, etc. as “pKal-mediated disorders”.
     A “pKal-mediated disorder” does not appear to be a recognized phrase / term of art.

    The methods are indefinite and unclear in their recitation encompassing the “limitations” above

    One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of 
the invention. 

     Applicant is reminded that the amendment must point to a basis in the specification so as not to add any new matter.  See MPEP 714.02 and 2163.06

8. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  Claims 40-59 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.



not provide sufficient guidance and direction to identify the subject as being at risk of a pKal-mediated disorder by identifying the subject as being at risk  
      wherein the level of C1-INH obtain in step (i) contacting a sample obtained from the subject containing plasma C1-INH with a capture reagent wherein the capture reagent comprising “
     a) an active form of Factor XII or a C1-INH binding fragment thereof
     b) an active form of pKal or a C1-INH binding fragment thereof or 
     c) a combination of a) and b) and measuring a level of the C1-INH in the sample that binds to the capture reagent.

     The claims are drawn to methods of treating a subject having a pKal-mediated disorder comprising:
     an effective amount of a therapeutic agent(s) (e.g., see claim 40(iv); claim 59),
     wherein the detection agent is an antibody that binding C1-INH (e.g., see claims 46) and
     wherein the therapeutic agent is a kallikrein binding agent, a bradykinin B2 receptor antagonist, or a C1-INH replacement agent (see claim 51), 
     wherein “identifying the subject as being at risk for a pKal-mediated disorder if the level of C1-INH that binds the capture regent in the sample is reduced as compared to a healthy”.

      Several variables are used in evaluating the assessment of risk or indicating that a subject as being at risk for pKal-mediated disease, including comparisons to increased / decreased levels compared to a healthy subject to support the claimed risk for various diseases under such conditions.
      There in sufficient information to support such threshold values.
     These variables include specificity and sensitivity and positive and negative predictive values.  
     The sensitivity of an assay reflects the fraction of those subjects with a specific risk that the assay correctly identifies as positive.  
    The specificity of an assay reflects the fraction of those subjects without the risk that the assay correctly identifies as negative. 
     The positive predictive value refers to the probability that an individual with a positive test result has the risk  
    The negative predictive value refers to the probability that an individual with a negative test result does not have the risk need.
    There is an inverse relationship between the sensitivity and specificity, which is related to the assigned cutoff value (control levels, threshold values, assessment and stratification of subjects) that is used for a particular test to segregate populations at risk / need from those with no risk / need.

      The claimed methods encompass a broad range of pKal-mediated disorders (e.g., see claim 49; pages 2 4-7, 37 and 38 of the specification)

      Also, the specification discloses pKal marker to identify disorders associated with elevated contact system activation (page 4-5).


      In turn, ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

     With respect to number and breadth of asserted pKAL-mediated disorders, the disorders, have a high diversity of etiologies, including the causes and status of the status of the disease.

     For example, while C1-INH is associated with angioedema, this a hereditary disease. 
     In turn, the risk is associated with the genetics of the disease.

       The other diseases claimed and disclosed encompass many factors, the skilled artisan would not be able make and use “identifying the subject as being at risk for a pKal-mediated disorder if the level of C1-INH that binds the capture regent in the sample is reduced as compared to a healthy” would not be expected to be result such identification by the claimed steps.

       With respect to number and breadth of asserted pKAL-mediated disorders, the disorders, have a high diversity of etiologies, including 


      While the specification discloses “a pKal-mediated disorder” in the specification, including its relationship to the level of C1-INH,
      there is no clear definition or parameters that define or set the metes and bounds of “a pKal- mediated disorder”.

      Given the breadth of disorders recited in claim 49 and disclosed on pages 2 4-7, 37 and 38 of the specification;
       the ordinary artisan would not classify these diseases mediated by pKal.
  
      A pKal-mediated disease does not appear to a standard to the ordinary artisan.

     While pKal may be associated with these disorders,
     the aspects of a disease that form the core of pathological process(es) are its cause (etiology), the mechanism(s) of its development (pathogenesis), the structural alterations induce in the cells and organs of the body (morphologic changes) and the functional consequences of morphologic changes are involved.

      A disease is a condition in which the presence of an abnormality of the body causes a loss of normal health (dis-ease). The mere presence of an abnormality is insufficient to imply the presence of disease unless it is accompanied by ill health, although it may denote an early stage in the development of a disease.
     A disease is a condition in which the presence of an abnormality of the body causes a loss of normal health (disease). The mere presence of an abnormality is insufficient to imply the presence of disease unless it is accompanied by ill health, although it may denote an early stage in the development of a disease. The word disease is, therefore, synonymous with ill health and illness.


    The abnormalities causing diseases may be structural or functional, or both. In many instances the abnormalities are obvious and well characterized; in other instances the patient may be profoundly unwell but the nature of the abnormality is less well defined 

     A disorder could be defined as a set of problems, which result in causing significant difficulty, distress, impairment and/or suffering in a person's daily life there a number of factors, molecules, tissues, etc. that would result in initiating and playing various roles in the disorders other than a pKal.
    With respecting to “a pKal-mediated disease” and “identifying the subject as being at risk for or having a pKal-mediated disorder if the level of C1-INH that binds the capture regent in the sample is reduced as compared to a reference value”,
     it is not clear what are the parameters that sets forth the metes and bounds of these limitations.

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

    Here, it appears that the claims recite a description of a problem(s), that is, treating a subject at risk or having a pKal-mediated disorder without sufficient information to define either pKal-mediated disorder and at risk for a pKal-mediated disorder.

     In discussing biomarkers for diagnosing and monitoring autoimmune diseases activity (Prince, Biomarkers 10 Supplement 1: S44-S49, 2005) (see entire document), 
     Prince concludes that many proteins are increased at tissue sites affected by autoimmune diseases, but only a small number of them show promise as useful markers and much more work is need to characterize changes in response to treatment even that progress has been made in relating the levels of these proteins to disease (see Conclusion on page 548).      
     Prince also notes that autoantibodies are typically not good biomarkers, mainly because they tend to remain detectable, even after successful treatment (e.g., see page S45, lines 1-2). 

     A biomarker is a characteristic that is objectively measured and evaluated as an indicator of normal biological process, pathogenic process or pathogenic processes or pharmacological responses to a therapeutic intervention. 
    Such markers are useful for diagnosis, prognosis, therapy and drug development and must be based on and follow the understanding of the pathological basis of the disease under study.  Measures of the disease process are distinguished between those that have utility in clinical care, where they are called biomarkers and those useful in therapeutic trials, where thy are referred to as surrogate end points.  The term surrogate marker is confusing.  The requirement for a surrogate end point are multiple and difficult to realize.  From the particular view of a diagnostic procedure, a biomarker would need to identify individuals at risk of a given disease and monitor progression towards clinically overt disease.  This step would be exceptionally useful in a disease of uncertain evolution / etiology.  However, markers must monitor disease progression the clinical manifestation and reflect the extent of intervention afterwards.  Other ideal characteristics are that such markers should be applicable in terms of screenings, implying a simple and minimally invasive sample acquisition and processing procedures.  
     See entire document of Biomarkers Definitions Working Groups., Clin. Pharmacol. Ther. 69: 89-95, 2001. 




      it is noted thatt biomarkers / surrogate markers often do not provide sufficient reproducibility and are difficult to standardize,
     that difficulties in relying upon biomarkers / surrogate markers relate to the heterogeneity of diseases and multiple targets such as encompassed by the claimed pKal disorders,
     that additional obstacles are raised by high variability in the nature of encompassed by a pKal disorder and
     that the pathophysiological processes of diseases including a pKal disorder, are interconnected and any single marker would be insensitive to completely capture the effect of therapeutic applications;
     there is insufficient direction on how to make and use the claimed methods of determining a subject having a pKal-mediated disorder or having risk of a pKal disorder. 

      Several variables are used in evaluating risk as they on the claimed “methods of  treating …” 

     While the specification discloses a starting point for screening or testing for identifying subjects as being at risk for or having a pKal-mediated disorder, 
     the instant claims do not set forth sufficient parameters that will necessarily lead to the determination of wherein the patient is determined to be at risk for or having a pKal-mediated disorder and, in turn, treated with a therapeutic agent(s).

     The specification describes assays for determining risk for or having a pKal-mediated disease and identifies some categories and species of certain disorders and labeling them a pKal-mediated disorder.
     Here, it appears that applicant had describe known disorders / diseases and labeled them as a pKal-mediated disorder as well at risk for a pKal in the absence of sufficient information, parameters, etc. that define a pKal-mediated disorders.
     However, the description of various assays / screening assays without more precise guidelines amount to little more that a starting point, a direction for further research.

    The specification provides for a plan or an invitation for those of skill in the art to experiment practicing the claimed invention but does not provide sufficient guidance or specificity as to how to execute that plan.  It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement in that will enable any person skilled in the art to make and use the invention.

     The scope of the required enablement varies inversely with the degree of predictability involved and in cases involving unpredictable factors such as physiological activity more may be required. See MPEP 2164.03 and 2164.02. 

     Given the relatively incomplete understanding in the biotechnological field involved and the lack of a reasonable correlation between the narrow disclosure in the specification and broad scope of protection sought in the claims; the lack of enablement is deemed appropriate. 
     See MPEP 2164.08.


     In view of the lack of predictability of the art to which the invention pertains, methods of treating a subject having a risk for or having a pKal-mediated disease determining risk of a pKal disorder would be unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.

    In view of the lack of predictability of the art to which the invention pertains the lack of established protocols for effective methods to correlate the level of C1-INH in the claimed method without more specific parameters,  
     undue experimentation would be required to practice the claimed methods of treating a subject having a risk for or having a pKal disorder with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and absent working examples providing evidence which is reasonably predictive that the claimed methods are effective for treating a subject at risk for or having a pKal-mediated disease based upon the steps encompassed by the claimed of the claimed methods.

10. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
         contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner 
       and process of making and using it, in such full, clear, concise, and exact terms as to 
       enable any person skilled in the art to which it pertains, or with which it is most nearly 
       connected, to make and use the same and shall set forth the best mode contemplated by the 
       inventor of carrying out his invention.

11.  Claims 40-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     The claims are drawn to methods of treating a subject having a pKal-mediated disorder comprising:
      an effective amount of a therapeutic agent(s) (e.g., see claim 40(iv); claim 59),
      wherein the detection agent is an antibody that binding C1-INH (e.g., see claims 46) and
      wherein the therapeutic agent is a kallikrein binding agent, a bradykinin B2 receptor antagonist, or a C1-INH replacement agent (see claim 51),
        which, in turn, do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     While the specification broadly describes the structural and functional “limitations” above and described in the specification as well as certain specific “therapeutic agents”, kallikrein binding agents”, “bradykinin B2 receptor antagonists”, and/or “C1-INH replacement agents”,
     the specification either does not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for these “therapeutic agents”, “kallikrein binding agents”, “bradykinin 2 receptor antagonists”, and/or “C1-INH replacement agents”, as well as an antibody that binds C1-INH” (detection agent) encompassed by the claimed invention.

     In the absence of sufficient specific structures (e.g., amino acids, SEQ ID NOS. etc.),
     the instant claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure.  

     For example, a person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function.

     For example, Attwood (Science 290:471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   

     Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  
    
    Xie reviews Discovery and development of plasma kallikrein inhibitors for multiple diseases 
    including that although PKal inhibitors have been researched for many years, a few issues are still troubling including it remains a vastly greater hurdle to improve the selectivity of small molecules PKal inhibitors than other proteases together with high potency than peptides PKal inhibitors, effective and inexpensive oral small molecules PKal invites treating for HAE and DME in clinical trials are still less, and notes that some novel highly selective PKal inhibitors are being designed and synthesized, which will be disclosed in due course (see Conclusion),
     and a few have made entered clinical trials / approved by the FDA (e.g., antibody lanadelumab)(e.g., see PKal Inhibitors in Section 4)
      (see entire document, Abstract, Contents, Introduction, Biological function of PKal, PKal and diseases, PKal inhibitors, Selectivity of PKal inhibitors, Conclusion) Xie et al. (European Journal of Medicinal Chemistry 190 (2020) 112137; doi,org/10.1016/j.3jmech.2020.112137).

     While the specification does disclose certain specific therapeutic agents (e.g., DX-2930, DX88 and EPIKAL-2-2 (e.g., see page 40),
     plasma kallikrein binding agents, including antibodies and small molecules (e.g., see page 45)
     bradykinin B2 receptors antagonist (e.g., incatibant; see page 47)
     antibodies that bind C1-INH (e.g., see pages 8-11, 17, 35, 38, 39, 171, 175. 176, 194) 
8-11, 17, 35, 38, 39, 171, 175, 176 194)
      an antibodies that bind C1-INH;


      The specification does not appear to teach bradykinin B2 receptor antagonist that are antibodies.

      While the specification disclose Kunitz domains and variant thereof that interact with target proteases, the specification appears to rely upon kallikrein binding and inhibition assays to select for specific kallikrein binding agents (e.g., see pages 41-44).  
       
      The specification either does not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for these “therapeutic agents”, “kallikrein binding agents”, “bradykinin B2 receptor antagonists”, and/or “C1-INH replacement agents”, as well as “antibodies that bind C1-INH” (detection agent).

     Given the election of the anti-pKal antibody DX-2930 and the breadth of claims that read on antibodies,
      the following is noted.  
 
       There is insufficient guidance and direction as to the written description of the antibodies encompassed by the claimed invention that would read on anti-pKal antibodies, anti-bradykinin B2 receptor antibodies (not clear that the specification support anti-bradykinin B2 receptor antibodies), anti-C1-INH antibodies encompassed and recited in the claimed invention.

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies and anti-C1-INH antibodies with the claimed specificities and functional attributes, broadly encompassed by the claimed invention.  
  
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

     The disclosure fails to describe that the variation in structure encompassed by the genus of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies, replacement agents and anti-C1-INH antibodies with the claimed structures, specificities and functional attributes that would necessarily maintain the antibody specificity to the various binding and specificity properties encompassed by the claimed invention.

    While the instant specification does disclose the general structural characteristics of binding / functional properties of the “therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agent, as well as an antibody that binds C1-INH (detection agent),
     the claims do recite sufficient details concerning the “therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agent, as well as an antibody that binds C1-INH (detection agent), to provide possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics encompassed by the broad scope of therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agent, as well as an antibody that binds C1-INH (detection agent),

     The problem here is that the instant specification fails to provide a disclosure of which amino acids as claimed can be modified or critical in the genera of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies, anti-C1-INH antibodies and C1-INH replacement agent with the claimed specificities and functional attributes,
     given the changes that can occur based upon a single amino acid changes in antibodies and replacement agents encompassed by the breath of the claimed “limitations”. 

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is the claims do not recited the structural characteristics (amino acids, etc.) of the claimed “therapeutic agents”, kallikrein binding agents, a bradykinin B2 receptor antagonists, and/or a C1-INH replacement agents as well as an antibody that binds C1-INH (detection agent).

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       

      In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts.  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.


     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making
genus of anti- anti-pKal antibodies, anti-bradykinin B2 receptor antibodies and anti-C1-INH antibodies with the claimed structural, specificities and functional attributes encompassed by the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
      Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed “limitations” to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for the classes of anti-pKal antibodies, bradykinin B2 receptor antagonists, replacement agents, and anti-C1-INH antibodies with the claimed specificities and functional attributes encompassed by various structural, binding / functional properties encompassed by the claimed invention to provide sufficient structure for the claimed invention of antibodies and target specificities / functions at the time the invention was made and as disclosed in the specification as filed under the written description provisions under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  


     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
13.  Claims 40-59 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-15 of U.S. Patent No. 10,690,670 (1449; #B2). 

     The instant claims anticipate or render obvious the patented claims, as drawn to the same or nearly the same methods of contacting a sample obtained from the subject containing C1-INH with a capture reagents comprising an active form of Factor XII or C1-INH., an active form of pKal of C1-INH binding fragments or a combination thereof, measuring a level of C1-INH, including immunoassays and methods subjects having a pKal-mediated disorder, subjects resistant to anti-histamine therapy, corticosteroid therapy

   In addition to the instant claim
   note that Sexton et al. (US 2014/0335023) teach plasma kallikrein binding proteins, including antibodies (e.g., pages 23-40), are useful therapeutic agents for a variety diseases, conditions and symptoms (pages 23-24, 40-50) (e.g., arthritis, pain, bowel disease, etc.), in that involved plasma kallikrein activity due to their high potency, specificity and prolonged serum life), as well as diagnosis uses to determining plasma kallikrein (see pages 52-54)
(see entire document, including Abstract, Background, Summary, Brief Description of Drawings, Detailed Description, Examples, Claims).

    The instant application is a CON of priority USSN,14/761,0761,671, now U.S. Patent No. 10,690,670.



15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 10, 2022